                                                                                [F           L      E
                                                                                                          If^
                                                                                 •
                     IN THE UNITED STATES DISTRICT COURT
                                                                                       JUL 3 0 2019
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division
                                                                                                           zJ
                                                                                         U.S. DISTRICT COURT
                                                                                        RICHMOND. VA
UNITED STATES OF AMERICA,

                                                     Criminal Action No. 3:11CR63-HEH


WARREN HAROLD BROWN,

       Petitioner.                            )

                               MEMORANDUM OPINION
           (Granting in Part and Denying in Part 28 U.S.C. § 2255 Motion)

       Warren Harold Brown, a federal inmate proceeding with counsel, filed this 28

U.S.C. § 2255 Motion ("§ 2255 Motion," ECF No. 221) arguing that his firearm

convictions are invalid nndtx Johnson v. United States, 135 S. Ct. 2551 (2015).' The

Government initially filed a Motion to Dismiss the § 2255 Motion contending that it is

barred by the relevant statute of limitations. (ECF No. 219.) Thereafter, the Court

ordered further briefing. In its most recent response, the Government concedes that in

light of UnitedStates v. Davis, 139 S. Ct. 2319, 2336 (2019) and UnitedStates v. Simms,

914 F.3d 229 (4th Cir. 2019), Brown's firearm conviction in Count Two should be

vacated. Nevertheless, the Government maintains that Brown's challenge to his firearm

conviction in Count Four lacks merit and should be dismissed. Brown agrees that Count

Two should be vacated, but has filed a Motion to Stay "pending decisions from the

Fourth Circuit Court of Appeals in UnitedStates v. AH, 4th Cir. No. 15^433 and United



       ' For ease of reference, the Court refers to the offense of interference with commerce by
robbery, in violation of 18 U.S.C. § 1951(a) as "Hobbs Act robbery."
